DETAILED ACTION
Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent number 10955168 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 10 and 19 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
in combination with a heat exchanger configured to circulate coolant heated by energy from the energy generation sub-system, and fans configured to direct air over the heated, heat exchanger to heat the directed air, and to distribute the heated air throughout a house or dwelling” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 10:
The prior art of record does not teach “generating electricity, heat and exhaust gases from an energy generation sub-system comprising a replaceable engine connected to one or more generators, and providing a first amount of the energy to an energy storage sub-system; storing liquid heated by the heat from the engine and one or more generators in a vessel or piping; in combination with circulating coolant heated by energy from the energy generation sub-system using a heat exchanger  directing air over heated coils to heat the directed air, and to distribute the heated air throughout a house or dwelling” as claimed in claim 10, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.

Regarding Claim 19:
The prior art of record does not teach “A combined heat and power system including: a replaceable engine configured to generate energy and in combination with fans configured to direct air over the heated, heat exchanger to heat the directed air, and to distribute the heated air throughout a house or dwelling.” as claimed in claim 19, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/21/2021